I agree with the prevailing opinion that the respondent was without jurisdiction to entertain this proceeding, or to require the attendance of witnesses; also with the suggested form of the information, and that it should be made under oath; also that the language of the subpœna is suggestive of "private ends and furtive aims."
This proceeding sought to lay bare the business secrets of relator and eighteen other witnesses, extending over a period of about nine years, which was on its face a flagrant abuse of criminal process based upon a void information.
On this record the learned Appellate Division should have dismissed the proceeding as void and declared the subpœnas issued therein waste paper, or issued the writ of prohibition.
As we have before us a concededly void proceeding, the appeal should be dismissed. We have no jurisdiction to determine, as we are about to do in express terms, that the writ of prohibition was properly denied by the Appellate Division. If that question was before us I should dissent from the decision about to be made in that regard.
I also dissent from the decision, which assumes jurisdiction in the court below, to the effect that habeas corpus is an adequate remedy to protect the witnesses in this case. They ought not to be required to place themselves in contempt of court, thereby incurring the peril of fine and imprisonment. Why should witnesses thus pursued and harrassed in a void proceeding be compelled to defend themselves in the courts?
The question of jurisdiction is always open, and may be raised at any stage of the proceedings.
I vote for the dismissal of this proceeding as void.
VANN and CHASE, JJ., read for affirmance; CULLEN, Ch. J., GRAY and WERNER, JJ., concur with VANN, J.; WILLARD BARTLETT, J., dissents on the ground that habeas corpus is not an adequate remedy. In other respects he concurs with VANN, J. EDWARD T. BARTLETT, J., also dissents in memorandum.
Order affirmed. *Page 397